Case: 21-40035      Document: 00516247487         Page: 1     Date Filed: 03/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 21, 2022
                                   No. 21-40035                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Modesto Sosa,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:19-CR-1286


   Before Stewart, Clement, and Elrod, Circuit Judges.
   Per Curiam:*
          Modesto Sosa was convicted of conspiring to possess with intent to
   distribute more than 50 grams of methamphetamine in violation of 21 U.S.C.
   §§ 846, 841(a)(1), and 841(b)(1)(A). Prior to sentencing, Sosa requested that
   he be granted safety valve relief pursuant to 18 U.S.C. § 3553(f)(1)-(5) so that
   he could be sentenced below the mandatory minimum—120 months.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40035        Document: 00516247487        Page: 2    Date Filed: 03/21/2022




                                    No. 21-40035


   Specifically, he argued that his 2014 family violence conviction under
   § 22.01(a)(1) of the Texas Penal Code did not preclude relief under Sessions
   v. Dimaya, 138 S. Ct. 1204 (2018), and because his prior conviction was a
   misdemeanor, not a felony. The district court considered Sosa’s objection
   and overruled it, finding that his § 22.01(a)(1) conviction precluded safety
   valve relief as it constituted a “crime of violence” under 18 U.S.C. § 16(a).
   Sosa timely appealed.
          On appeal, Sosa argues that his sentence cannot stand because § 16
   has been deemed unconstitutionally vague and his § 22.01(a)(1) conviction
   was a misdemeanor, not a felony. Sosa filed his brief on April 29, 2021. The
   government responded approximately one month later. Since we received
   the parties’ briefing, however, two major developments have occurred in this
   area of the law.
          First, on June 30, 2021, the Supreme Court held that offenses with a
   mens rea of recklessness could not serve as violent felonies under the Armed
   Career Criminal Act. Borden v. United States, 141 S. Ct. 1817, 1834 (2021).
   Then, on December 20, 2021, we held that that a prior conviction for assault-
   family violence under “Texas Penal Code § 22.01(a)(1) and (b)(2)(A) no
   longer qualifies as a crime of violence because the only force element in those
   statutory subsections includes a mens rea of recklessness.” United States v.
   Greer, 20 F. 4th 1071, 1075 (5th Cir. 2021); see also Tex. Penal Code
   § 22.01(a)(1) (“A person commits an offense if the person: (1) intentionally,
   knowingly, or recklessly causes bodily injury to another, including the person’s
   spouse.” (emphasis added)).
          On February 25, 2022, we directed the parties to address the impact
   of Borden and Greer on Sosa’s sentence. In the government’s supplemental
   letter brief, the government argues that: (1) Sosa waived any Borden issue; (2)
   if he did not waive Borden, the issue should be reviewed for plain error; (3)




                                          2
Case: 21-40035       Document: 00516247487             Page: 3   Date Filed: 03/21/2022




                                        No. 21-40035


   on the merits, his 2014 conviction is not a crime of violence pursuant to
   Borden and Greer; and (4) Sosa bears the burden on remand of establishing
   his eligibility for safety valve relief.
          The district court was not afforded the benefit of these intervening
   authorities when sentencing Sosa in early 2021. Nor was Sosa afforded that
   same benefit when filing his briefing on appeal. The government now
   concedes, as it must, that Sosa’s 2014 conviction cannot constitute a crime
   of violence.     Accordingly, we conclude that Sosa’s sentence must be
   VACATED, and the case REMANDED for resentencing, in light of
   Borden v. United States, 141 S. Ct. 1817 (2021), and United States v. Greer, 20
   F. 4th 1071 (5th Cir. 2021).




                                              3